            Case 3:20-cv-02731-VC Document 935-1 Filed 12/29/20 Page 1 of 4




                               JUVENAL GARCIA GONZALEZ
                          RENEWED SHORT-FORM BAIL APPLICATION

    SUMMARY:
    Juvenal Garcia Gonzalez is a 57-year old national of Mexico and the father of six U.S. citizen
    children and grandfather of twelve U.S. citizen grandchildren. He has lived in the United States
    for nearly 45 years and had a green card since 1991. His removal has been stayed by the Ninth
    Circuit and he has a petition for review pending before the United States Court of Appeals for
    the Ninth Circuit, which has scheduled Oral Argument for March 4, 2021. He has been in
    immigration custody for three years at Yuba County Jail, the site of an ongoing and escalating
    COVID-19 outbreak. He has numerous medical vulnerabilities to severe COVID-19.

    Mr. Garcia Gonzalez submitted an initial bail application with this Court on May 22, 2020. See
    Dkts. 233-8 (application) & 255-8 (opposition) & 259-6 (reply). The Court denied Mr. Garcia
    Gonzalez’s request for bail without prejudice on May 27, 2020. Dkt. 268.

    As previously described, Mr. Garcia Gonzalez has one felony conviction from 2017 stemming
    from a serious albeit one-time error of judgment.1 Other than this single offense, Mr. Garcia
    Gonzalez does not have a history of violence. In this incident, he wielded a gun at a neighbor and
    briefly pointed it at police before he could fully comply with their commands.2 While he does
    not minimize the seriousness of the offense, no one was physically harmed. He understands he
    caused fear, greatly regrets his actions and has accepted complete responsibility. Forensic
    psychiatric expert Dr. Elizondo found, based on internationally recognized risk assessment
    instruments, that Mr. Garcia Gonzalez presents a low risk of recidivism for violent offenses. Dr.
    Elizondo identified risk factors that would heighten any likely recidivism; none of those risk
    factors are present for Mr. Garcia Gonzalez.

    Mr. Garcia Gonzalez respectfully resubmits his application in light of changed circumstances:
    (1) the discharge of his parole on December 29, 2020; (2) a stronger release plan now possible in
    light of the discharge of his parole, which limited where he could live; (3) intensive and ongoing
    mental health care as well as continuing rehabilitation; (4) additional medical vulnerabilities to
    severe COVID-19 revealed by medical records obtained after the initial bail application; and (5)
    the imminent danger he faces in light of his medical vulnerabilities and Federal Defendants’
    abject mismanagement of the current escalating COVID-19 outbreak at Yuba County Jail.

    10. Length of time in detention: over 3 years

    11. Medical condition(s) that put detainee at risk: Mr. Garcia Gonzalez was recently found to
    have high blood pressure, prediabetes, and latent tuberculosis. He also suffers from adjustment
    disorder with mixed anxiety and depressed mood. Further, his advanced age puts him at
    heightened risk of severe COVID-19. While Mr. Garcia Gonzalez was aware of his high blood
    pressure at the time of his initial bail application, he only learned about the latent tuberculosis

1
  As previously acknowledged Mr. Garcia Gonzalez also has a 1997 misdemeanor DUI and a 2003
misdemeanor driving without a license conviction. The 2017 conviction is the only felony and the
only conviction with any elements of violence.
2
  The offense is described more fully in his initial bail application.
                                                                                                1
                                                                     Juvenal GARCIA GONZALEZ
            Case 3:20-cv-02731-VC Document 935-1 Filed 12/29/20 Page 2 of 4



    and prediabetes when he obtained his Yuba medical records on June 12, 2020.

    12. Attorney name, phone, address and email:
    Valerie Zukin, (415) 321-8549, Immigrant Legal Resource Center, 1458 Howard St, San
    Francisco, CA, 94103, vzukin@ilrc.org

    Mr. Garcia Gonzalez has had pro bono immigration counsel for over two years. He is also
    pursuing post-conviction relief with pro bono criminal defense counsel.

    17. Proposed custodian, including address and phone number, and description of
    proposed release residence:
    Mr. Garcia Gonzalez has a strong release plan and the support of his family, pro bono counsel,
    and therapist. If released, Mr. Garcia Gonzalez will reside with his U.S. citizen cousin Rutilio
    Gonzalez, who lives at                                                                     . Mr.
    Rutilio Gonzalez is a veteran of the United States Air Force, and worked for eight years as a
    military police officer. He has adequate space in his home for Mr. Garcia Gonzalez to safely
    quarantine in his own room. He is aware of the COVID outbreak at Yuba County Jail as well as
    the risks of COVID-19. He is committed to ensure that Mr. Garcia Gonzalez does not leave the
    home for two weeks unless required by medical necessity. Rutilio Gonzalez will ensure Mr.
    Garcia Gonzalez has adequate nutrition and that his other needs are met. Rutilio Gonzalez is
    also planning to pick Mr. Garcia Gonzalez up from the Yuba County Jail and to drive him to his
    home.

    In opposing Mr. Garcia Gonzalez’s release in response to his first bail application, Federal
    Defendants challenged Mr. Garcia Gonzalez’ prior release plan which would have him living
    alone in San Bernardino; this was a necessity of his parole and is no longer required due to the
    discharge of his parole. He has extensive family in and around Whittier dedicated to his
    rehabilitation and committed to ensure that he complies with all orders of this Court and of ICE,
    and to making sure that he participates fully in his removal proceedings.

    20. Other Information Relevant to Bail Determination:
    A forensic evaluation of Mr. Garcia Gonzalez identified him as having a low risk of recidivism,
    with the primary risk factors being alcohol relapse, lack of mental health care, and/or access to a
    weapon. None of these risk factors are present for Mr. Garcia Gonzalez: As confirmed by the
    forensic psychiatrist, Mr. Garcia Gonzalez has been in “full, sustained remission” from alcohol
    use for decades, following a single DUI more than twenty years ago. He is actively participating
    in mental health treatment—currently in a 12-session course of telephonic psychotherapy
    scheduled to continue through at least February 2021, and has a plan to continue telephonic
    therapy sessions with the same provider upon his release. Lastly, Mr. Garcia Gonzalez has
    consistently affirmed his commitment to neither own nor reside in a home with any weapons ever
    again. His cousin has also committed to ensuring that their home will be free of weapons.3

    Mr. Garcia Gonzalez has taken advantage of his time in prison and ICE detention to complete
    rehabilitative classes, attend religious services, and study English. He is committed to not repeat

3
 As previously affirmed, and consistently asserted in sworn testimony, Mr. Garcia Gonzalez only
ever owned a single weapon—gifted to him from a friend who was moving out of the country.
                                                                                               2
                                                                 Juvenal GARCIA GONZALEZ
         Case 3:20-cv-02731-VC Document 935-1 Filed 12/29/20 Page 3 of 4



 his past mistakes, and is extraordinarily remorseful. His cousin, who is sponsoring him, has
 further committed to provide the resources that Mr. Garcia Gonzalez needs in order to access
 health care, mental health services, and continue his rehabilitation.

 Mr. Garcia Gonzalez is also pursuing post-conviction relief with pro bono criminal defense
 counsel, as he is eligible for vacatur of his conviction pursuant to Cal. Penal Code Section
 1473.7 as of December 28, 2020, when he completed his three-year term of parole. If he is
 successful in post-conviction relief, he may terminate his removal proceedings and retain his
 lawful residence in the United States, the country in which he has lived for nearly 45 years.

 Mr. Garcia Gonzalez is at high risk of contracting COVID-19 at Yuba County Jail and is at
 heightened risk of severe COVID-19 if contracted. There has been an exponential increase of
 COVID cases at Yuba in light of the mismanagement of the pandemic by Federal Defendants for
 months, and especially since the first COVID infections among the general population.
 Approximately 40% of the detained population at Yuba County Jail are infected or have been
 infected during the current outbreak.

 Federal Defendants failed to develop a plan for the segregation and treatment of COVID-positive
 and symptomatic people, despite express and unambiguous CDC guidance requiring concrete
 planning. This led to confirmed COVID-positive individuals knowingly being left in mixed
 housing units. Federal Defendants also failed to be minimally informed about the risks posed to
 Mr. Garcia Gonzalez and others because of custodial decisions at the Facility. They further failed
 to promptly implement facility-wide or staff testing; administer systematic rapid testing to
 symptomatic people and close contacts; and implement proper quarantine protocols. See Dkts.
 894, 894-1, 894-2, 894-3, 911, and Transcript of Dec. 21, 2020 Case Management Conference.
 Prior to this Court’s grant of a TRO, class members reported that they had not even been
 provided fresh masks for weeks or months.

 Fear of infection at the facility is extraordinarily high and rational in light of the ongoing
 outbreak and the response of Defendants and the County. Federal Defendants have been unable
 to answer essential questions concerning the health and safety of those in custody. Class
 members report ineffective implementation of this Court’s emergency order, Dkt. 922—i.e., with
 class members being transferred to rooms without prior disinfection (and with broken toilets and
 soiled bedsheets) and masks being provided to detainees in the middle of the night, waking up
 class members and granting new masks only on the condition that individuals dispose of their
 prior mask.

Attached are: Letter from proposed custodian

This application was prepared with information provided by Mr. Garcia Gonzalez’s immigration
attorney, Valerie Zukin, and reviewed by class counsel. It is accurate based on information and
belief. In preparing this application, class counsel reviewed Mr. Garcia Gonzales’s immigration,
criminal and medical records as well as equity documents.

/s/ Emilou MacLean
Emilou MacLean
Class Counsel
                                                                                                   3
                                                                 Juvenal GARCIA GONZALEZ
Case 3:20-cv-02731-VC Document 935-1 Filed 12/29/20 Page 4 of 4
